DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1-2, 8 are currently amended.
Claims 3-5 are original.
Claims 6-7 are withdrawn.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5, the MFR/MFR ratio being measured by a test “JIS 7210” is unclear, vague and indefinite because such standards have been known to change from year to year, and it is unclear from the claimed subject matter the precise year and testing standards associated with the JIS 7210 format as recited in claim 5.  Therefore, the metes and bounds of the claimed subject matter are unclear, vague and indefinite by the presence of the JIS 7210 standard in the claimed subject matter.
For the purposes of compact prosecution, Examiner has interpreted that the melt flow rates can be measured by any suitable melt flow rate measurement method to read on the recited product.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 8 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Osuna (US 5968606).

	Regarding claim 1, 8: Osuna discloses: a bimodal distribution of particle sizes of the same particles (see col. 3,  ll. 30-44) with a mean diameter of 40 microns – interpreted as 
	Regarding limitations recited in claim 1 which are directed to specific properties of bimodal powder particles recited in said claim, it is noted that once a bimodal powder is disclosed to comprise a material selected from the group consisting of particles with a particle diameter of 31 microns in size (see Osuna col. 3, ll. 30-44), and therefore is substantially the same as the bimodal particle distribution of claim 1, it will, inherently, display recited properties.  See MPEP 2112.  Therefore, the MFR ratio is considered anticipated by the cited reference.

	Regarding claim 3, Osuna discloses: a bimodal distribution of particles of the same material.  Therefore, the first volume average diameter of the particles is greater than the second diameter of particles when one mode of the bimodal distribution is considered as the first volume average diameter and the other mode is considered as the second volume average diameter.

	Regarding claim 5, Osuna does not disclose: wherein MFR is measured according to the JIS 7210 format but is interpreted as being read on because the mass flow rate is necessarily present once the bimodal particle sized distribution product is provided and will necessarily be present when measured by any standard including the JIS 7210 format.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ibe (CN 106457668).

Regarding claim 1, 8: Ibe discloses: a first and second resin particle (see claims 1 and 5) of bimodal particle distribution including particles from a broader range of sizes than claimed (0-100 microns disclosed vs. 20-100 microns as claimed).
To change the volume average sized distribution to have a narrower volume averaged size distribution would have been the change in size or dimension of a component and the manipulation of an art-recognized variable to yield predictable results to on of ordinary skill in the art before the effective filing date and doing so improved the processability of the particles, which was desirable in Ibe.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the bimodal distribution of particles of Ibe to narrow the particle size distribution to arrive at the 

Regarding claim 3, the combination Ibe discloses: a bimodal distribution of particles of the same material(s).  Therefore, the first volume average diameter of the particles is greater than the second diameter of particles when one mode of the bimodal distribution is considered as the first volume average diameter and the other mode is considered as the second volume average diameter.

	Regarding claim 5, the combination Ibe does not disclose: wherein MFR is measured according to the JIS 7210 format but is interpreted as being read on because the mass flow rate is necessarily present once the bimodal particle sized distribution product is provided and will necessarily be present when measured by any standard including the JIS 7210 format.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Osuna (US 5968606) and further in view of Roberson (US 2020/0181385).

Regarding claim 2, Osuna does not disclose: wherein a mass ratio of the first resin particle to the second resin particle is from 5:5 (taken broadly as a 50-50 wt. % ratio) to 9.5:0.5 (taken broadly as a 95% to 5% wt. ratio) in the powder.
The determination of optimum or workable ranges of the mass/weight fraction/percentage of specific sizes of the powders of Osuna would to achieve processability of the powders/resin would have been characterized by routine experimentation.  See MPEP 2144.05(II)(B) regarding the obviousness of optimizations by routine experimentation or within art-recognized working conditions.

Generally, differences in mass fraction/weight percentage/concentration will not support the patentability of the subject matter encompassed by the prior art unless there is evidence indicating that such concentration or temperature is critical.  See MPEP 2144.05(II)(A) regarding the obviousness of art-recognized variables by routine experimentation before the effective filing date.
Roberson [0049] discloses that weight percentages of particle sizes can be optimized.
Doing so had the benefit that it optimized the mechanical properties and processing of the blends (see [0069]), which was desirable in Osuna.
Therefore, it would have been obvious to one of ordinary skill in the art to optimize the mass fraction of the different particle sizes in Osuna as in Roberson to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved mechanical properties and processing of the blends, which was desirable in Osuna.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Osuna (US 5968606) and further in view of Miyauchi (US 2011/0135814) and Chou (WO 2012/078820).

Regarding claim 4, Osuna does not disclose: wherein the first resin particle has a columnar form.

To add the columnar particles of Miyauchi with the powder of Osuna would have been a change in shape / configuration of the powder particles or the change in length / dimension of a particle of Osuna.  See MPEP 2144.04(IV)(A) regarding the obviousness of changes in size / proportion and MPEP 2144.05(IV)(B) regarding the obviousness of changes in shape / configuration.
With respect to claim 4, Osuna does not disclose a columnar shape of the resin powder but said reference does disclose said particles having a substantially spherical shape.  It is noted that there is no significant difference between a columnar and an ellipsoidal shapes, as both shapes have a non-uniform shape.  Columnar composite particles were known in the art of resin manufacturing before the effective filing date as evidenced by Miyauchi.
To make the first resin particle have a columnar form rather than the second particle would have been obvious to try since there are only three potential scenarios – (i) one where the first particle is columnar, (ii) wherein the second particle is columnar, (iii) wherein the first and second particles are columnar.  Most probably one of these scenarios involves a condition where the product/powder reads on the claimed powder, since the columnar form of the second particle remains unclaimed.
Making the larger powder have a columnar/non-spherical/ellipsoidal shape had the benefit that it was a known design for its intended uses (see Chou – WO 2012/078820 – abs), which was desirable in Osuna.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the shape/configuration of the polymeric powder of Miyauchi having the larger particle be ellipsoidal as in Chou with the powder of Osuna to arrive at the claimed invention before the effective filing date because doing so improved the processability of the powder and was the selection of a known design for its intended uses, which was desirable in Osuna.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ibe (CN 106457668), and further in view of Roberson (US 2020/0181385).

Regarding claim 2, the combination Ibe does not disclose: wherein a mass ratio of the first resin particle to the second resin particle is from 5:5 (taken broadly as a 50-50 wt. % ratio) to 9.5:0.5 (taken broadly as a 95% to 5% wt. ratio) in the powder.
The determination of optimum or workable ranges of the mass/weight fraction/percentage of specific sizes of the powders of Osuna would to achieve processability of the powders/resin would have been characterized by routine experimentation.  See MPEP 2144.05(II)(B) regarding the obviousness of optimizations by routine experimentation or within art-recognized working conditions.
In the absence of a particular mass/weight fraction/percentage of the first to second particles in the composition of Ibe, it would have been obvious to one of ordinary skill in the art at the time the invention was made to look at the prior art for suitable sizes in the field of chemical compositions and select a size/diameter of the particles of a certain size/dimension (which is a species/sub-genus of the claimed genuses of particle sizes) for each and to perform routine experimentation on the mass fraction and volume fraction distributions of such powders as those were art-recognized variables for modification as understood by one of ordinary skill in the art before the effective filing date.
Generally, differences in mass fraction/weight percentage/concentration will not support the patentability of the subject matter encompassed by the prior art unless there is evidence indicating that such concentration or temperature is critical.  See MPEP 2144.05(II)(A) regarding the obviousness of art-recognized variables by routine experimentation before the effective filing date.
Roberson [0049] discloses that weight percentages of particle sizes can be optimized.

Therefore, it would have been obvious to one of ordinary skill in the art to optimize the mass fraction of the different particle sizes in Ibe to narrow the particle size distribution as in Roberson to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved mechanical properties and processing of the blends, which was desirable in Ibe.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ibe (CN 106457668), and further in view of Miyauchi (US 2011/0135814), and Chou (WO 2012/078820).

Regarding claim 4, Ibe does not disclose: wherein the first resin particle has a columnar form.
In the same field of endeavor of particles for resin manufacturing (see title, abs) as Ibe, Miyauchi discloses: wherein the particles have a columnar/ellipsoidal form (see [0056]).
To add the columnar particles of Miyauchi with the powder of Burns would have been a change in shape / configuration of the powder particles or the change in length / dimension of a particle of Osuna.  See MPEP 2144.04(IV)(A) regarding the obviousness of changes in size / proportion and MPEP 2144.05(IV)(B) regarding the obviousness of changes in shape / configuration.
With respect to claim 4, the combination Ibe does not disclose a columnar shape of the resin powder but said reference does disclose said particles having a substantially spherical shape.  It is noted that there is no significant difference between a columnar and an ellipsoidal shapes, as both shapes have a non-uniform shape.  Columnar composite particles were known in the art of resin manufacturing before the effective filing date as evidenced by Miyauchi.

Making the larger powder have a columnar/non-spherical/ellipsoidal shape had the benefit that it was a known design for its intended uses (see Chou – WO 2012/078820 – abs), which was desirable in Osuna.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the shape/configuration of the polymeric powder of Miyauchi having the larger particle be ellipsoidal as in Chou with the powder of Burns to arrive at the claimed invention before the effective filing date because doing so improved the processability of the powder and was the selection of a known design for its intended uses, which was desirable in Burns.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 3/1/2022 have been fully considered but they are not persuasive. 

Argument: Applicant argues that the bimodal size distribution does not read on/disclose/render obvious the amended volume average particle diameter from 20-100 microns and a MFR2:MFR1 ratio of 2-5.  Remarks pp. 4-7.

This is not found persuasive because the amendment to the claimed subject matter of subject matter not previously found in the claims necessitated a new grounds of rejection in view of the above cited prior art.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743